Citation Nr: 1135748	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  05-32 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for chronic lumbosacral strain.

2.  Entitlement to service connection for bilateral hip and leg conditions, to include as secondary to service-connected chronic lumbosacral strain.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran had active service from September 1965 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claim for a rating higher than 10 percent for chronic lumbosacral strain, and the claim for entitlement to service connection for bilateral hip and leg conditions.

In a statement in August 2011, the Veteran withdrew his request for a hearing before the Board.  38 C.F.R. § 20.704(e).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claims.

Since the issuance of the February 2008 and June 2009 supplemental statements of the case addressing the Veteran's claim for a rating higher than 10 percent for chronic lumbosacral strain and the claim for entitlement to service connection for bilateral hip and leg conditions, additional evidence has been associated with the claims file that is relevant to the claims, to include a December 2009 VA examination report and a March 2010 addendum report.  There has been no RO readjudication in light of that new medical evidence.  Nor has another supplemental statement of the case been issued reflecting consideration of that evidence.  See 38 C.F.R. §§ 19.31, 19.37(a) (2010).   Therefore, remand for consideration of this evidence by the RO is required.  

As the case must be remanded for the foregoing reason, the Veteran should be afforded a current VA examination and his recent VA treatment records should be obtained.  An opinion as to aggravation of any bilateral hip and leg conditions by his service-connected lumbosacral strain should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records for his back, hips, and legs from the Alexandria VA treatment facility, dated since May 2010.

2.  Thereafter, schedule the Veteran for an appropriate VA examination of his back, hips, and legs.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected chronic lumbosacral strain.

The examiner should conduct range of motion testing of the spine, specifically noting whether - upon repetitive motion of the Veteran's low back - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

Further, the examiner should identify any neurological pathology related to the service-connected chronic lumbosacral strain, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved and whether there is any complete or incomplete paralysis.  If incomplete paralysis is present, the examiner should also indicate whether the functional impairment resulting from the incomplete paralysis is mild, moderate, moderately severe, or severe.

Also, the examiner should state whether the Veteran's service-connected chronic lumbosacral strain causes intervertebral disc syndrome, and if so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner should attempt to disassociate symptoms related to chronic lumbosacral strain from any nonservice-connected back disorders (i.e., lumbar degenerative disc disease, etc).  If the examiner is unable to disassociate nonservice-connected symptoms from service-connected symptoms, the examiner should so state. 

The examiner should identify all hip and leg disorders found to be present.

The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hip and/or leg disorder was either (a) caused by, or (b) aggravated by the Veteran's service-connected chronic lumbosacral strain. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Finally, readjudicate the claims on appeal with consideration of any additional information obtained since the February 2008 and June 2009 supplemental statements of the case.  If any decision remains adverse to the Veteran, furnish him with a supplemental statement of the case, making sure to consider all additional evidence received since the issuance of the February 2008 and June 2009 supplemental statements of the case, to include the December 2009 VA examination report and March 2010 addendum report, and afford a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

